Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tony Orsi on January 7, 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 34, line 14 to the end of the claim (the recitation starting with “a first housing section…”) has been amended to read - -a first housing section end and a second housing section end spaced longitudinally away from the first housing section end, and an inner wall that is structured to removably receive a portion of the bearing in a position longitudinally intermediate the first housing second end and the second housing section end, the inner wall comprises a plurality of longitudinally spaced apart ribs and a plurality of grooves where at least one groove is defined between two successive ribs of the plurality of ribs.- -
Claim 35, line 2, “a portion” has been changed to - -the portion- -.


Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach nor render obvious the claimed combination of a bearing mounting apparatus that includes an adaptor with a first end that couples to a structure and a second end that is received within a split bearing housing and wherein the second end comprises a flange having a first flange face that is tapered relative to a main body of the adaptor that is positioned between the two ends and a second flange face, opposite the first flange face, that is substantially perpendicular to the main body.
Regarding claim 33, the prior art of record does not teach nor render obvious the claimed combination of a bearing mounting apparatus that includes an adaptor with a first end that couples to a structure and a second end that is received within a split bearing housing and wherein the first end comprises a mounting flange with a plurality of bores that receive fasteners.  While mounting plate type attachments are not new to the art when using a mounting plate the plate is normally attached to the outside of the housing element (or integral with the housing element) of the bearing, the claim is stating that the adaptor is within the bearing housing, this type of adaptor attachment to the housing in combination with the mounting plate location is not disclosed by the prior art and would be hindsight reconstruction of Applicant’s invention. 
Regarding claim 34, the prior art of record does not teach nor render obvious the claimed combination of a bearing mounting apparatus that includes an adaptor with a first end that couples to a structure and a second end that is received within a split bearing housing and wherein the split bearing housing includes housing sections that each comprise a first end, a second end, first inner wall portions that are structured to removable receive a portion of a bearing in a position longitudinally intermediate the two ends and inner walls having a plurality of longitudinally spaced apart ribs and a plurality of grooves where at least one groove is defined between two successive ribs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656